                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER VATAJ,                                  Case No. 19-cv-06996-HSG
                                   8                    Plaintiff,                           ORDER GRANTING STIPULATION
                                                                                             TO APPOINT CO-LEAD PLAINTIFFS
                                   9             v.                                          AND APPROVING SELECTION OF
                                                                                             CO-LEAD COUNSEL
                                  10     WILLIAM D. JOHNSON, et al.,
                                                                                             Re: Dkt. No. 33
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the stipulation appointing co-lead plaintiffs and approving the

                                  14   selection of co-lead counsel in this securities class action. See Dkt. No. 33. The Court finds this

                                  15   matter appropriate for disposition without oral argument and the matter is deemed submitted. See

                                  16   Civil L.R. 7-1(b). Having considered the parties’ stipulation and supplemental briefing, the Court

                                  17   GRANTS the stipulation.

                                  18     I.   BACKGROUND
                                  19          Christopher Vataj filed this securities class action on October 25, 2019, on behalf of a class

                                  20   of “all persons other than Defendants who purchased or otherwise acquired PG&E securities

                                  21   between December 11, 2018, and October 11, 2019.” See Dkt. No. 1 at ¶ 1. The complaint

                                  22   alleges that following PG&E’s bankruptcy in the wake of the California wildfires, PG&E began

                                  23   initiating rolling power outages to reduce the risk of future wildfires. See id. at ¶ 5. The

                                  24   complaint further alleges that Defendants, individual officers at PG&E, made materially false and

                                  25   misleading statements that failed to disclose: (i) PG&E’s new wildfire prevention and safety

                                  26   protocols were inadequate; and (ii) PG&E was unprepared for the rolling power outages. See id.
                                  27   at ¶ 6. The New York Times published an article on October 12, 2019, detailing the company’s

                                  28   protocol failures, and PG&E’s stock prices fell as a result. See, e.g., id. at ¶¶ 7–10.
                                   1               Three movants filed timely motions seeking appointment as lead plaintiff and approval of

                                   2   lead counsel under the Private Securities Litigation Reform Act of 1995 (“PSLRA”) and Civil

                                   3   Local Rule 3-7(b): (1) Iron Workers Local 580 Joint Funds and Ironworkers Locals 40, 361 &

                                   4   417 Union Security Funds (“Iron Workers Funds”), Dkt. No. 19; (2) Robert Allustiarti, Dkt. No.

                                   5   23; and (3) Bob Vavla, Dkt. No. 25. However, on January 6, 2020, Mr. Vavla filed a notice of

                                   6   withdrawal of his motion. See Dkt. No. 32. Iron Workers Funds and Mr. Allustiarti subsequently

                                   7   filed a stipulation agreeing to be co-lead plaintiffs, and selected and retained Pomerantz LLP and

                                   8   The Rosen Law Firm, P.A. to serve as co-lead counsel. See Dkt. No. 33.

                                   9    II.        APPOINTMENT OF CO-LEAD PLAINTIFFS
                                  10               The PSLRA “instructs district courts to select as lead plaintiff the one ‘most capable of

                                  11   adequately representing the interests of class members.’” In re Cavanaugh, 306 F.3d 726, 729

                                  12   (9th Cir. 2002) (quoting 15 U.S.C. § 78u-4(a)(3)(B)(i)). “The ‘most capable’ plaintiff—and hence
Northern District of California
 United States District Court




                                  13   the lead plaintiff—is the one who has the greatest financial stake in the outcome of the case, so

                                  14   long as he meets the requirements of Rule 23.” Id. The Ninth Circuit interprets the PSLRA as

                                  15   establishing “a simple three-step process for identifying the lead plaintiff pursuant to these

                                  16   criteria.” Id.

                                  17          A.      Step One
                                  18               Step One consists of meeting the PSLRA’s notice requirement. Id. “The first plaintiff to

                                  19   file an action covered by the [PSLRA] must post this notice ‘in a widely circulated national

                                  20   business-oriented publication or wire service.’” Id. (quoting 15 U.S.C. § 78u-4(a)(3)(A)(i)). The

                                  21   notice must be published within 20 days of the complaint’s filing. 15 U.S.C. § 78u-4(a)(3)(A)(i).

                                  22   The notice must also alert putative class members “(I) of the pendency of the action, the claims

                                  23   asserted therein, and the purported class period; and (II) that, not later than 60 days after the date

                                  24   on which the notice is published, any member of the purported class may move the court to serve

                                  25   as lead plaintiff of the purported class.” Id.

                                  26               Here, notice was published in Globe Newswire on the same day that the complaint was

                                  27   filed. See Dkt. No. 12-1, Ex. A. This clearly complied with the PSLRA’s 20-day filing deadline.

                                  28   See 15 U.S.C. § 78u-4(a)(3)(A)(i). Further, Globe Newswire is a “widely circulated national
                                                                                             2
                                   1   business-oriented news reporting service,” as is required. See Cavanaugh, 306 F.3d at 729

                                   2   (quoting 15 U.S.C. § 78u-4(a)(3)(A)(i)). Finally, the notice announced the filing of this class

                                   3   action, described the asserted claims, specified the putative class period, and explained that any

                                   4   motion to be appointed lead plaintiff had to be filed by December 24, 2019. See Dkt. No. 12-1,

                                   5   Ex. A. For these reasons, the Court finds that Step One’s requirements are met.

                                   6        B.      Step Two
                                   7             Step Two consists of identifying the presumptive lead plaintiff. See Cavanaugh, 306 F.3d

                                   8   at 729–30. There is a rebuttable presumption that the “most adequate plaintiff” is the one who

                                   9   “(aa) has either filed the complaint or made a motion in response to a notice under subparagraph

                                  10   (A)(i); (bb) in the determination of the court, has the largest financial interest in the relief sought

                                  11   by the class; and (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

                                  12   Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Thus, once the filing requirement of subsection
Northern District of California
 United States District Court




                                  13   (a)(3)(B)(iii)(I)(aa) is met, “the district court must compare the financial stakes of the various

                                  14   plaintiffs and determine which one has the most to gain from the lawsuit.” Cavanaugh, 306 F.3d

                                  15   at 730. The district court “must then focus its attention on that plaintiff and determine, based on

                                  16   the information he has provided in his pleadings and declarations, whether he satisfies the

                                  17   requirements of Rule 23(a), in particular those of ‘typicality’ and ‘adequacy.’” Id. If so, then that

                                  18   party is the presumptive lead plaintiff. Id.

                                  19             Here, Iron Workers Funds and Mr. Allustiarti timely filed their motions to be appointed

                                  20   lead plaintiffs on December 24, 2019, satisfying subsection (a)(3)(B)(iii)(I)(aa). Moreover, as co-

                                  21   lead plaintiffs they suffered alleged losses totaling approximately $768,000 in connection with

                                  22   their purchases of PG&E securities.1 See Dkt. No. 19 at 8–10; Dkt. No. 23 at 5. Because Mr.

                                  23
                                       1
                                  24     Although the PSLRA permits groups of persons to serve as a lead plaintiff, 15 U.S.C. § 78u-
                                       4(a)(3)(B)(iii)(I), the Ninth Circuit has left open the question of whether the PSLRA permits
                                  25   groups of persons without an existing relationship to aggregate their financial losses to become
                                       lead plaintiff. See In re Cavanaugh, 306 F.3d 726, 731, n.8 (9th Cir. 2002). Nevertheless, this
                                  26   Court “has held that a group of previously-unrelated investors may show that it is an adequate
                                       class representative if it demonstrates that the group is small and cohesive, and that the individual
                                  27   members have demonstrated an ability to work together effectively on behalf of the class.” See,
                                       e.g., In re Aqua Metals Sec. Litig., No. 17-CV-07142-HSG, 2018 WL 4860188, at *4 (N.D. Cal.
                                  28   May 23, 2018). The Court finds that Iron Workers Funds and Mr. Allustiarti have made this
                                       showing, by attesting that they “are committed to supervising the conduct of this litigation by their
                                                                                           3
                                   1   Vavla withdrew his motion, Iron Workers Funds and Mr. Allustiarti’s stipulation for appointment

                                   2   as co-lead plaintiffs is unopposed and no one claims to have suffered greater losses than them.

                                   3   Iron Workers Funds and Mr. Allustiarti thus have “the most to gain from the lawsuit.” See

                                   4   Cavanaugh, 306 F.3d at 730.

                                   5             Next, the Court turns to the “typicality” and “adequacy” requirements of Rule 23(a). The

                                   6   Court finds that “typicality” is satisfied because the claims and defenses of Iron Workers Funds

                                   7   and Mr. Allustiarti “are typical of the claims and defenses of the class.” See Fed. R. Civ. P.

                                   8   23(a)(3). Like other putative class members, Iron Workers Funds and Mr. Allustiarti allege that

                                   9   during the class period, they acquired PG&E securities at prices that were inflated by Defendants’

                                  10   material misrepresentations and omissions, and that they consequently suffered damages. See Dkt.

                                  11   No. 19 at 10–12; Dkt. No. 23 at 5–7.

                                  12             In addition, Iron Workers Funds and Mr. Allustiarti represent that no antagonism exists
Northern District of California
 United States District Court




                                  13   between their interests and those of other class members. See id. And given that their stipulation

                                  14   is now unopposed, the Court has no reason to doubt this representation. Cf. Ziolkowski v. Netflix,

                                  15   Inc., No. 17-cv-01070-HSG, 2017 WL 2572583, at *3 (N.D. Cal. June 14, 2017) (finding the

                                  16   typicality requirement satisfied where an unopposed movant represented that there was “no

                                  17   evidence of antagonism between his interests and those of the proposed class”). The Court also

                                  18   finds that “adequacy” is satisfied because Iron Workers Funds and Mr. Allustiarti “will fairly and

                                  19   adequately protect the interests of the class.” See Fed. R. Civ. P. 23(a)(4). Like the lead plaintiff

                                  20   appointed in Ziolkowski, Iron Workers Funds and Mr. Allustiarti’s “substantial financial stake in

                                  21   the outcome of this litigation, [their] timely filing of [their] motion[s], and the quality of [their]

                                  22   briefing all demonstrate that [they are] both motivated to, and capable of, vigorously pursuing this

                                  23   litigation.” See 2017 WL 2572583, at *3 (quotation omitted).

                                  24             Consequently, the Court finds that Step Two’s requirements are met.

                                  25        C.      Step Three
                                  26             Step Three consists of “giv[ing] other plaintiffs an opportunity to rebut the presumptive

                                  27

                                  28   counsel” and by having already worked cooperatively to file their stipulation. See Dkt. No. 33 at
                                       2.
                                                                                     4
                                   1   lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy requirements.”

                                   2   Cavanaugh, 306 F.3d at 730. As already noted, Iron Workers Funds and Mr. Allustiarti’s

                                   3   stipulation is now unopposed. Since their presumptive lead plaintiff status is not rebutted, Step

                                   4   Three’s requirements are met, and Iron Workers Funds and Mr. Allustiarti’s appointment as co-

                                   5   lead plaintiffs is appropriate.

                                   6   III.    APPOINTMENT OF CO-LEAD COUNSEL
                                   7           Iron Workers Funds and Mr. Allustiarti have selected and retained the law firms of

                                   8   Pomerantz and Rosen Law to serve as co-lead counsel. See 15 U.S.C. § 78u-4(a)(3)(B)(v) (“The

                                   9   most adequate plaintiff shall, subject to the approval of the court, select and retain counsel to

                                  10   represent the class.”). The Court defers to Iron Workers Funds’ and Mr. Allustiarti’s choice of co-

                                  11   lead counsel because their choice is not “so irrational, or so tainted by self-dealing or conflict of

                                  12   interest, as to cast genuine and serious doubt on [its] willingness or ability to perform the functions
Northern District of California
 United States District Court




                                  13   of lead plaintiff.” See Cavanaugh, 306 F.3d at 733; see also id. at 739, n.11 (“Congress gave the

                                  14   lead plaintiff, and not the court, the power to select a lawyer for the class.”). Both firms have

                                  15   extensive experience as lead counsel in securities class actions. See, e.g., Dkt. No. 19 at 12–13;

                                  16   Dkt. No. 20-4, Ex. D; Dkt. No. 23 at 7; Dkt. No. 24-4, Ex. 4; see also Dkt. No. 41 at 2. Having

                                  17   reviewed the supplemental briefing in support of the stipulation to appoint co-lead plaintiffs and

                                  18   co-lead counsel, see Dkt. No. 41, the Court is also satisfied that the two firms will work

                                  19   cooperatively to promote the efficient representation of the putative class. Although the Court will

                                  20   not order the two appointed firms to play particular roles in the litigation, it does order that

                                  21   Defendant’s counsel may rely upon all agreements made with any appointed counsel, or other duly

                                  22   authorized representative of appointed counsel, and such agreements shall be binding on all

                                  23   plaintiffs. See Norfolk Cnty. Ret. Sys. v. Solazyme, Inc., 2015 U.S. Dist. LEXIS 138654, at *7–*8

                                  24   (N.D. Cal. Oct. 8, 2015).

                                  25   IV.     CONCLUSION
                                  26           The Court accordingly GRANTS the stipulation appointing co-lead plaintiffs and

                                  27   approving selection of co-lead counsel. Dkt. No. 33. Within ten days of this order the parties

                                  28   SHALL submit a stipulation and proposed order regarding the schedule for the filing of a
                                                                                          5
                                   1   consolidated or amended complaint and the filing of Defendants’ response. This terminates Dkt.

                                   2   Nos. 19, 23.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 2/3/2020

                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
